Citation Nr: 0928970	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-06 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to an initial disability rating in excess of 
70 percent before April 20, 2004, for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2003 and January 2005 rating actions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The issue of entitlement to an initial disability rating in 
excess of 70 percent before April 20, 2004, for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of current hearing 
loss for the purpose of VA disability compensation.

2.  There is no competent medical evidence of current right 
ankle disability.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not due to disease or 
injury incurred in or aggravated by active service, and 
hearing loss of the sensorineural type may not be presumed to 
have been incurred during active duty.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Right ankle disability was not due to disease or injury 
incurred in or aggravated by active service, and arthritis 
may not be presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Duty to Notify

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with pre- and post-adjudication VCAA 
notice by letters dated in May 2002 and March 2006.  The 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim. 

As for content of the VCAA notice, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of 
the claim, except for the degree of disability assignable). 

To the extent that VCAA notice omitted the degree of 
disability assignable, the content of the notice was 
deficient, arguably raising consideration of prejudicial 
error.  As the claims of service connection for hearing loss 
and a right ankle disorder are denied, no disability rating 
can be assigned as matter of law; therefore there is no 
possibility of any prejudice to the Veteran.

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  The RO has obtained the service treatment records, 
VA treatment records and private medical records.  For the 
claims of service connection for hearing loss and a right 
ankle disorder, the evidence of record is sufficient to 
decide the claims, and contains appropriate and adequate VA 
medical examinations.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


Service Connection Principles

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type and/or arthritis to a degree 
of 10 percent or more within one year from separation from 
service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing Loss

The Veteran asserts that he has hearing loss as a result of 
in-service acoustic trauma due to his military specialty as a 
radio operator, while stationed in Vietnam.

The Veteran served on active duty from July 1969 to April 
1971 and he served in Vietnam from June 1970 to April 1971.  
Service treatment records do not show any complaint, finding, 
or diagnosis of hearing loss.  Moreover, on physical 
examination upon separation in April 1971, the Veteran's 
hearing was 15/15 in both ears.

After service, the only medical records related to any 
hearing loss consist of the April 2003 and March 2005 VA 
examination reports.  Both the April 2003 and March 2005 VA 
examiners determined that the Veteran's hearing was within 
normal limits.  In this respect, on VA examination in April 
2003, the puretone thresholds in decibels at the tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the right 
ear were 20, 20, 25, and 35, respectively; and in the left 
ear, 15, 20, 25, and 35, respectively.  The puretone 
threshold average was 25 in the right ear and 24 in the left 
ear.  Speech discrimination was 100 percent in both ears. On 
VA examination in March 2005, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the right ear were 15, 15, 20, and 35, 
respectively; and in the left ear, 15, 15, 20, and 35, 
respectively.  The puretone threshold average was 21 in the 
right ear and 21 in the left ear.  Speech discrimination was 
100 percent in the both ears.  Finally, VA treatment records 
do not reveal any complaints, findings, treatment for, or 
diagnosis of hearing loss.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There was no indication of a hearing 
difficulty during service, and there are no audiograms after 
service to show evidence of a hearing loss disability that 
meets the regulatory standards of 38 C.F.R. § 3.385.

As the record now stands, there is no satisfactory proof that 
the Veteran has a current hearing loss disability that meets 
the VA standard of hearing disability under 38 C.F.R. § 
3.385, that is, an auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 
decibels or greater; or auditory thresholds for at least 
three of the tested frequencies of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  In the absence of proof of present hearing 
loss disability under 38 C.F.R. § 3.385, there is no valid 
claim of service connection for hearing loss.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the Veteran's statements to the effect that he has 
hearing loss that is attributable to noise exposure during 
service, although the Veteran is competent to describe such 
symptoms as hearing difficulty, hearing loss is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
hearing loss therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate that that he has 
current hearing loss that either had onset during service or 
is related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, the 
preponderance of the evidence is against the claim of service 
connection for hearing loss, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Right Ankle

The Veteran alleges entitlement to service connection for a 
right ankle disorder as due to combat exposure; he has not 
provided any specifics with regards to an injury to the right 
ankle.  The service treatment records, moreover, contain no 
complaint, finding, history, treatment, or diagnosis of a 
right ankle disability.  Rather, upon separation in April 
1971, physical examination of the lower extremities and feet 
was within normal limits.  After service, records of the 
Social Security Administration and VA records, contain no 
evidence of a right ankle disability, including arthritis.

On the basis of the service treatment records, arthritis of 
the right ankle was not affirmatively shown during service, 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

As previously noted, in the absence of competent medical 
evidence of a right ankle disability, including arthritis, 
there can be no valid claims for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the Veteran's statements to the effect that he has 
a right ankle disability attributable to service, although 
the Veteran is competent to describe such symptoms as right 
ankle pain and/or difficulty, arthritis is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of 
arthritis therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate that that he has a 
current right ankle disability that either had onset during 
service or is related to an injury, disease, or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board may consider only competent, independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and as 
there is no such competent favorable evidence, the 
preponderance of the evidence is against the claims of 
service connection for a right ankle disability, including 
arthritis, and the benefit-of- the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b)




ORDER

Service connection for hearing loss is denied.

Service connection for right ankle disability is denied.


REMAND

The Veteran's claim of entitlement to service connection for 
PTSD was received on July 23, 2001.  By means of a rating 
decision dated in December 2003, service connection was 
denied.  The Veteran duly appealed.  Upon review of the 
matter in January 2005, the RO determined that service 
connection was warranted for PTSD and assigned an initial 
disability rating of 70 percent, effective July 23, 2001.  

In March 2005, the Veteran submitted a notice of disagreement 
with the assigned disability rating.  Subsequently, by means 
of a rating decision dated in October 2005, the RO determined 
that a total disability of 100 percent was warranted for the 
Veteran's PTSD, effective April 20, 2004.  At that time, the 
RO did not address whether the Veteran was entitled to a 
disability rating in excess of 70 percent before April 20, 
2004, and the Veteran has not indicated that he wishes to 
withdraw his appeal in that respect. 

There is no record that a statement of the case was issued to 
the Veteran concerning the issue of entitlement to an initial 
disability rating in excess of 70 percent before April 20, 
2004, for PTSD.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.   See Manlicon v. West, 12 Vet. App. 238 (1999). 
  
Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of 
the case in connection with the Veteran's 
claim for entitlement to an initial 
disability rating in excess of 70 percent 
for PTSD, from July 23, 2001, to April 
20, 2004.  The Veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the Veteran wishes to complete an 
appeal from those determinations.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


